DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 2, 7, 8, 9, 4, 2, 3, 3, 10, 11, 1, respectively of copending Application No. 17000282 in view of Masoud (20160330573) and Tan (IBE-Lite: A Lightweight Identity-Based Cryptography for Body Sensor Networks).

Claim 1: Application claim 1 recites all limitations of pending claim 1, with the exception that pending claim 1 recites the following limitations which are not found in application claim 1:
wherein the sensor device has a unique identity (ID) and a predefined encryption key stored in the sensor device; 
wherein the sensor device is configured to encrypt the measurement data using the encryption key as the measurement data is saved to the memory and before the encrypted measurement data is transferred to the remote unit.
Masoud teaches:

wherein the sensor device is configured to encrypt the measurement data using the encryption key before the encrypted measurement data is transferred to the remote unit (Figure 8B label 100, 300 illustrating encrypting sensor data before sending data to the Remote Server [considered to be a form of “remote unit”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the encryption of Masoud within the embodiment of application claim 1 with the motivation of protecting the data exported by the implantable and/or body worn device(s) such that non-authorized user cannot compromise the patient’s privacy or interact with the device in a way that may harm the patient (Masoud; page 3 paragraph 0029).
Masoud does not teach:
as the measurement data is saved to the memory.
Tan teaches:
as the measurement data is saved to the memory (page 928 column 1 Section B first paragraph illustrating the sensor itself encrypting data, page 929 column 2 Compromised Sensor illustrating only ciphertext is stored in sensor memory).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the encryption of Tan within the embodiment of 

Application claims 2, 7, 8, 9, 4, 2, 3, 3, 10, 11, recite the same limitations as pending claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, respectively. Therefore, pending claims 2-11 are hereby provisionally rejected for similar rationale as applied to parent pending claim 1 above, and incorporated herein.

Claim 12: Application claim 1 recites all limitations of pending claim 12, with the exception that pending claim 12 recites additional limitations, as discussed above with respect to pending claim 1 above. Therefore, pending claim 12 is hereby provisionally rejected for similar rationale as applied to parent pending claim 1 above, and incorporated herein.
Pending claim 12 further recites the following limitations which are not found in application claim 1:
wherein the sensor device comprises a non- rechargeable battery and wherein the sensor device is arranged in a non-openable housing.
Masoud teaches:
wherein the sensor device comprises a non- rechargeable battery (page 5 paragraph 0053 implying an embodiment wherein the battery is may not be rechargeable) and wherein the sensor device is arranged in a non-openable housing (Figure 5 teaches the sensor housing, nowhere does Masoud teaches that the sensor housing, and therefore is considered to have met the limitation “non-openable” housing).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the non-rechargeable battery and housing of Masoud 

It is noted that claims 12-20 of copending copending Application No. 17000282 (reference application) have been withdrawn; however, they have not been cancelled.
Therefore, the rejection below is presented in the interest of compact prosecution for Applicant.

Claim(s) 13, 14, 15, 16 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 14, 14, 13/14, 13/14 of copending Application No. 17000282 (reference application). 

Application claims 14, 14, recite the same limitations as pending claims 13, 14, respectively. Therefore, pending claims 13-14 are hereby provisionally rejected for similar rationale as applied to parent pending claim 1 above, and incorporated herein.

Claim 15: Application claims 13-14 recite the same limitations as pending claim 15.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include skin contact patch of application claim 13 within the embodiment of application claim 14 with the motivation of providing skin readings about the patient and thereby improve patient monitoring and subsequent diagnosis/care of the patient.

Claim 16: Application claims 13-14 recite the same limitations as pending claim 16.


Claim(s) 17, 18, 19, 20 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 14, 14, 14, 14, respectively of copending Application No. 17000282 in view of Aarnio (20180013571).

Claim 17: Application claim 14 recites all limitations of pending claim 17, with the exception that pending claim 17 recites the following limitations which are not found in application claim 14:
further comprising using a cloud system comprising a back-end to store the measurement data.
Aarnio teaches:
further comprising using a cloud system comprising a back-end to store the measurement data (Figure 1 label 102, page 3 paragraph 0035 illustrating a cloud-based network server used to store sensor data).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the encryption of Aarnio within the embodiment of application claim 14 with the motivation of absolving the system of the maintenance duties of maintaining stored patient data when such data is stored in a cloud server.

Claim 18: Application claim 14 recites all limitations of pending claim 18, with the exception that pending claim 18 recites additional limitations, as discussed above with respect to 
Pending claim 18 further recites the following limitations which are not found in application claim 14:
wherein the step of using the cloud system comprises sending the encrypted measurement data of the back-end.
Aarnio teaches:
wherein the step of using the cloud system comprises sending the encrypted measurement data of the back-end (Figure 1 label 102, page 3 paragraph 0035 illustrating a cloud-based network server used to store sensor data).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the encryption of Aarnio within the embodiment of application claim 14 with the motivation of absolving the system of the maintenance duties of maintaining stored patient data when such data is stored in a cloud server.

Claim 19: Application claim 14 recites all limitations of pending claim 19, with the exception that pending claim 19 recites additional limitations, as discussed above with respect to pending claim 17 above. Therefore, pending claim 19 is hereby provisionally rejected for similar rationale as applied to parent pending claim 17 above, and incorporated herein.
Pending claim 19 further recites the following limitations which are not found in application claim 14:
wherein the back-end selects the encryption key from a list of encryption keys on the basis of the unique identity of the sensor device.

wherein the back-end selects the encryption key from a list of encryption keys on the basis of the unique identity of the sensor device (page 10 paragraph 0085 illustrating storing a plurality of encryption key for each endpoint sensor 108).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the encryption of Aarnio within the embodiment of application claim 14 with the motivation of verifying the authenticity of endpoint sensors such that unauthorized sensors do not interact with the system and jeopardize patient safety and security (Aarnio; page 1 paragraph 0005).

Claim 20: Application claim 14 recites all limitations of pending claim 20, with the exception that pending claim 20 recites additional limitations, as discussed above with respect to pending claim 17 above. Therefore, pending claim 20 is hereby provisionally rejected for similar rationale as applied to parent pending claim 17 above, and incorporated herein.
Pending claim 20 further recites the following limitations which are not found in application claim 14:
wherein the back-end decrypts the encrypted measurement data using the selected encryption key.
Aarnio teaches:
wherein the back-end decrypts the encrypted measurement data using the selected encryption key (page 10 paragraph 0085 illustrating storing a plurality of encryption key for each endpoint sensor 108 used to decrypt patient data).
.

This is a provisional nonstatutory double patenting rejection.

Eligible Subject Matter - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 recites eligible subject matter 35 U.S.C. 101.

Claim 1 recites 
A sensor device comprising: 
a processor; 
a memory; 
an antenna; 
a power source; 
one or more sensing elements configured to provide measurement data and store the measurement data in the memory; and 
a communication unit configured to transfer data from the one or more sensing elements and data stored in the memory to a remote unit, 

wherein the sensor device is configured to encrypt the measurement data using the encryption key as the measurement data is saved to the memory and before the encrypted measurement data is transferred to the remote unit.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
	The claim recites a hardware arrangement capable of providing measurement data, storing measurement data in memory, transferring data to a remote unit, and the sensor device contains data and is configured to encrypt measurement data before transmission to the remote unit.
	The claim does not recite a nature-based product limitations. 
There is no exception recited in the claim. The claim does not recite any abstract ideas, such as a mathematical concept, mental process, or a method of organizing human activity such as a fundamental economic concept or managing interactions between people. The system’s operation, like all computers, is based on mathematical theory, but that underlying operation does not trigger an eligibility analysis because it is not set forth or described in the claim. MPEP 2106.04(II)
Because the claim does not recite a judicial exception, it cannot be directed to one (Step 2A: NO). The claim is eligible.



Claim 13 recites:
A method for transferring measurement data, comprising: 
obtaining measurement data from one or more sensing elements of a sensor device, the sensor device having a unique identity and a predefined encryption key stored in the sensor device; 
encrypting the measurement data using the encryption key as the measurement data is saved to a memory of the sensor device; and 
wirelessly transmitting the measurement data in encrypted form to a remote unit.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
	The claim recites a method of providing measurement data, storing measurement data in memory, transferring data to a remote unit, and the sensor device contains data and is configured to encrypt measurement data before transmission to the remote unit.
While the encrypting step has been recited as being performed without any structure, it is not possible to practically encrypt data using the encryption key in the mind of a user, and therefore would require the requisite computer structure for performing the encrypting step.
	The claim does not recite a nature-based product limitations. 

Because the claim does not recite a judicial exception, it cannot be directed to one (Step 2A: NO). The claim is eligible.

Claims 14-20 are also found to be eligible for at least the same rationale as applied to parent claim 13 above, and incorporated herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-3, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masoud in view of Aarnio and Tan.

Claim 1: Masoud teaches:
A sensor device (Figure 5 label 100 illustrating a sensor device) comprising: 
a processor (Figure 5 label 152 illustrating a processor); 
a memory (Figure 5 label 154 illustrating a memory); 
a power source (Figure 5 label 130 illustrating a power source); 
one or more sensing elements configured to provide measurement data (Figure 5 label 110 illustrating a sensor, page 5 paragraph 0052 illustrating the sensor capable of acquiring physiological data [considered to be a form of “measurement data”]) and store the measurement data in the memory (page 5-6 paragraph 0055 illustrating storing physiological data in the memory); and 
a communication unit (Figure 5 label 160 illustrating a communication module) configured to transfer data from the one or more sensing elements and data stored in the memory to a remote unit (Figure 8B, page 6 paragraph 0057 illustrating the communication module sending data to the remote server [considered to be a form of “remote unit”]), 
wherein the sensor device has a unique identity (ID) (page 3 paragraph 0040, page 6 paragraph 0056 illustrating a serial number of the sensor device) and a predefined encryption key stored in the sensor device (Figure 5 label 159, page 6 paragraph 0056 
wherein the sensor device is configured to encrypt the measurement data using the encryption key before encrypted the measurement data is transferred to the remote unit (Figure 8B label 100, 300 illustrating encrypting sensor data before sending data to the Remote Server [considered to be a form of “remote unit”])
Masoud further teaches consumer technologies with wireless receivers/transmitters used to communicate with the implantable devices and various body worn devices (page 2 paragraph 0025).
Masoud does not teach:
an antenna.
Aarnio teaches:
an antenna (Figure 2B label 214).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the antenna of Aarnio within the sensor device of Masoud with the motivation of providing ease of movement and convenience of use to the patient by allowing the sensor to be wireless so the patient may move about without a cord (Aarnio; page 6 paragraph 0057).
Masoud in view of Aarnio do not teach:
as the measurement data is saved to the memory.
Tan teaches:

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the encryption of Tan within the embodiment of Masoud in view of Aarnio with the motivation of securing plaintext patient data from attackers who compromise the sensor (Tan; page 929 column 2 Compromised Sensor).

Claim 2: Masoud in view of Aarnio and Tan teach:
The sensor device of claim 1, as discussed above and incorporated herein.
Masoud further teaches:
wherein the one or more sensing elements are configured to measure temperature (page 4 paragraph 0046 illustrating measuring body temperature) and/or capacitance (this limitation is rendered optional by the limitation “and/or” and therefore need not be taught by the applied art) and/or acceleration (page 5 paragraph 0052 illustrating an accelerometer capable of measure acceleration) and/or heart rate (page 5 paragraph 0052 illustrating measuring heart rate) and/or changes in skin redness (this limitation is rendered optional by the limitation “and/or” and therefore need not be taught by the applied art) and/or electrical conductivity (this limitation is rendered optional by the limitation “and/or” and therefore need not be taught by the applied art).

Claim 3: Masoud in view of Aarnio and Tan teach:
The sensor device of claim 1, as discussed above and incorporated herein.
Masoud further teaches:


Claim 10: Masoud in view of Aarnio and Tan teach:
The sensor device of claim 1, as discussed above and incorporated herein.
Masoud further teaches:
wherein the sensor device is contained within a pocket structure (page 4 paragraph 0046 illustrating surgically implanting the implantable medical device into the patient’s body [considered to be a form of “pocket structure” as surgically implanted devices are designed against being dissolved by the patient’s body]).

Claim 11: Masoud in view of Aarnio and Tan teach:
The sensor device of claim 1, as discussed above and incorporated herein.
Masoud further teaches:
wherein the sensor device is disposable (page 4 paragraph illustrating that the sensor disposable on the user’s body) and integrated in a patch (page 4 paragraph 0046 illustrating bodily worn devices worn on wrist, ankle, chest, head, waist, etc. [considered to be a form of “patch”]).

Claim 12: Masoud in view of Aarnio and Tan teach:
The sensor device of claim 1, as discussed above and incorporated herein.
Masoud further teaches:
.

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masoud in view of Aarnio and Tan as applied to claim(s) 3, 1 above as applicable, and further in view of Al-Ali (6377829).

Claim 4: Masoud in view of Aarnio and Tan teach:
The sensor device of claim 3, as discussed above and incorporated herein.
Masoud further teaches a skin sensor disposed on the user’s skin (page 4 paragraph 0046).
Masoud in view of Aarnio and Tan do not teach:
wherein the mounting structure comprises an adhesive portion configured to be detachably attached to the skin of a user.
Al-Ali teaches:
wherein the mounting structure comprises an adhesive portion configured to be detachably attached to the skin of a user (column 2 line 15-18 illustrating a skin sensor with adhesive tape).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the adhesive of Al-Ali within the sensor device of 

Claim 5: Masoud in view of Aarnio, Tan, and Al-Ali teach:
The sensor device of claim 4, as discussed above and incorporated herein.
Masoud in view of Aarnio and Tan do not teach:
wherein the sensor device comprises a break detector arranged and configured to break if the sensor device is detached from a user.
Al-Ali teaches:
wherein the sensor device comprises a break detector arranged and configured to break if the sensor device is detached from a user (Figure 5, 6A label 505, column 7 line 53-58 illustrating a breakable conductor 505 comprising a conductive ink trace located approximately along the periphery of the face tape layer and configured to break upon removal or damage of the adhesive layer). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the adhesive of Al-Ali within the sensor device of Masoud in view of Aarnio, Tan, and Al-Ali with the motivation of detecting breakage of the skin sensor, either through misuse or equipment failure, and alerting monitoring medical personnel so that they may intervene on the patient’s behalf to improve diagnostic monitoring and safety for the patient (Al-Ali; column 8 line 1-11).

Claim 6: Masoud in view of Aarnio and Tan teach:

Masoud further teaches a skin sensor disposed on the user’s skin (page 4 paragraph 0046).
Masoud in view of Aarnio and Tan do not teach:
wherein the sensor device comprises a contact detection unit configured to detect if the sensor device is in contact with or in close proximity to the skin of a use.
Al-Ali teaches:
wherein the sensor device comprises a contact detection unit configured to detect if the sensor device is in contact with or in close proximity to the skin of a use (column 7 line 23-30 illustrating the skin senor touching the leads of the electrical connector to provide sensor data).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the adhesive of Al-Ali within the sensor device of Masoud in view of Aarnio and Tan with the motivation of providing a superior hybrid skin sensor that is reusable and cheaper than other forms of reusable sensors, while providing superior contact performance typical of a disposable sensor (Al-Ali; column 2 line 15-18).

Claim 7: Masoud in view of Aarnio, Tan, and Al-Ali teach:
The sensor device of claim 6, as discussed above and incorporated herein.
Masoud further teaches:
wherein the detection unit comprises one or more of a capacitive proximity sensor (page 5 paragraph 0051 illustrating a heart rate sensor with a pacemaker [considered to be a form of “capacitive proximity sensor]), an accelerometer (page 5 paragraph 0052 illustrating an accelerometer), and a temperature sensor (page 5 paragraph illustrating a temperature sensor).

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masoud in view of Aarnio, Tan, and Al-Ali as applied to claim(s) 7 above, and further in view of LONGINOTTI-BUITONI (20180199635).

Claim 8: Masoud in view of Aarnio, Tan, and Al-Ali teach:
The sensor device of claim 7, as discussed above and incorporated herein.
Masoud further teaches an accelerometer (page 5 paragraph 0052.
Masoud in view of Aarnio, Tan, and Al-Ali do not teach:
wherein the detection unit comprises an accelerometer and the sensor device is configured to detect body posture and/or activity and/or sleep time and/or sleep cycles of a user during sleep using data detected by the accelerometer.
LONGINOTTI-BUITONI teaches:
wherein the detection unit comprises an accelerometer (page 12 paragraph 0168 illustrating an accelerometer) and the sensor device is configured to detect body posture (page 9 paragraph 0099 illustrating monitoring position of the head during sleep) and/or activity (page 9 paragraph 0099 illustrating determining that the user is asleep) and/or sleep time (this limitation is rendered optional by the limitation “and/or” and therefore need not be taught by the applied art) and/or sleep cycles of a user during sleep using data detected by the accelerometer (page 5 paragraph 0096 illustrating detect awake/nREM sleep/REM sleep).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the sleep monitoring device of LONGINOTTI-BUITONI within the sensor device of Masoud in view of Aarnio, Tan, and Al-Ali with the 

Claim 9: Masoud in view of Aarnio, Tan, and Al-Ali teach:
The sensor device of claim 7, as discussed above and incorporated herein.
Masoud further teaches an accelerometer (page 5 paragraph 0052.
Masoud in view of Aarnio, Tan, and Al-Ali do not teach:
wherein the detection unit comprises an accelerometer and the sensor device is configured to identify one or more parameters indicative of the type and/or level of physical activity from a predefined list of activities using data detected by the accelerometer.
LONGINOTTI-BUITONI teaches:
wherein the detection unit comprises an accelerometer (page 12 paragraph 0168 illustrating an accelerometer) and the sensor device is configured to identify one or more parameters indicative of the type and/or level of physical activity from a predefined list of activities using data detected by the accelerometer (page 5 paragraph 0096 illustrating detect awake/nREM sleep/REM sleep [considered to be a form of “predefined list” of sleep stages).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the sleep monitoring device of LONGINOTTI-BUITONI within the sensor device of Masoud in view of Aarnio, Tan, and Al-Ali with the motivation of providing a comfortable, easy to manufactured, and cost-effective sensor to be worn by the patient so that prolonged patient monitoring may be provided accurately (LONGINOTTI-BUITONI; page 2 paragraph 0010).

Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masoud in view of Tan.

Claim 13: Masoud teaches:
A method (page 1 paragraph 0006 illustrating a method) for transferring measurement data (page 6 paragraph 0006 illustrating wireless transmitting sensor data measuring physiological data of a user), comprising: 
obtaining measurement data from one or more sensing elements of a sensor device (Figure 5 label 110 illustrating a sensor, page 5 paragraph 0052 illustrating the sensor capable of acquiring physiological data [considered to be a form of “measurement data”]), the sensor device having a unique identity (page 3 paragraph 0040, page 6 paragraph 0056 illustrating a serial number of the sensor device) and a predefined encryption key stored in the sensor device (Figure 5 label 159, page 6 paragraph 0056 illustrating a data secret used to encrypt data with [considered to be a form of “encryption key”]); 
encrypting the measurement data using the encryption key (Figure 8B label 100, 300 illustrating encrypting sensor data); and 
wirelessly transmitting the measurement data in encrypted form to a remote unit (Figure 8B illustrating wireless communication, page 6 paragraph 0057 illustrating the communication sending data to the remote server [considered to be a form of “remote unit”]).
Masoud does not teach:

Tan teaches:
as the measurement data is saved to the memory (page 928 column 1 Section B first paragraph illustrating the sensor itself encrypting data, page 929 column 2 Compromised Sensor illustrating only ciphertext is stored in sensor memory).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the encryption of Tan within the embodiment of Masoud with the motivation of securing plaintext patient data from attackers who compromise the sensor (Tan; page 929 column 2 Compromised Sensor).

Claim 14: Masoud in view of Tan teach:
The method according to claim 13, as discussed above and incorporated herein.
Masoud further teaches:
further comprising detecting temperature (page 4 paragraph 0046 illustrating measuring body temperature) and/or capacitance (this limitation is rendered optional by the limitation “and/or” and therefore need not be taught by the applied art) and/or acceleration page 5 paragraph 0052 illustrating an accelerometer capable of measure acceleration) and/or heart rate (page 5 paragraph 0052 illustrating measuring heart rate) and/or changes in skin redness (this limitation is rendered optional by the limitation “and/or” and therefore need not be taught by the applied art) and/or electrical conductivity (this limitation is rendered optional by the limitation “and/or” and therefore need not be taught by the applied art).

Claim 15: Masoud in view of Tan teach:

Masoud further teaches:
further comprising detecting if the sensor device is in contact with or close proximity to the skin of a user (page 4 paragraph 0046 illustrating a body worn device disposed on the skin surface of a user’s body).

Claim 16: Masoud in view of Tan teach:
The method according to claim 15, as discussed above and incorporated herein.
Masoud further teaches:
wherein the step of detecting uses one or more of a capacitive proximity sensor (page 5 paragraph 0051 illustrating a heart rate sensor with a pacemaker [considered to be a form of “capacitive proximity sensor]), an accelerometer (page 5 paragraph 0052 illustrating an accelerometer), and a temperature sensor (page 5 paragraph illustrating a temperature sensor).

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masoud in view of Tan, as applied to parent claim 13 above, and further in view of Aarnio.

Claim 17: Masoud in view of Tan teach:
The method according to claim 15, as discussed above and incorporated herein.
Masoud further teaches a network (Figure 8B).
Masoud in view of Tan do not teach:
further comprising using a cloud system comprising a back-end to store the measurement data.

further comprising using a cloud system comprising a back-end to store the measurement data (Figure 1 label 102, page 3 paragraph 0035 illustrating a cloud-based network server used to store sensor data).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the encryption of Aarnio within sensor system of Masoud and Tan with the motivation of absolving the system of the maintenance duties of maintaining stored patient data when such data is stored in a cloud server.

Claim 18: Masoud in view of Tan and Aarnio teach:
The method according to claim 17, as discussed above and incorporated herein.
Masoud in view of Tan do not teach:
wherein the step of using the cloud system comprises sending the encrypted measurement data of the back-end.
Aarnio teaches:
wherein the step of using the cloud system comprises sending the encrypted measurement data of the back-end (Figure 1 label 102, page 3 paragraph 0035 illustrating a cloud-based network server used to store sensor data).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the encryption of Aarnio within sensor system of Masoud in view of Tan and Aarnio with the motivation of absolving the system of the maintenance duties of maintaining stored patient data when such data is stored in a cloud server.


The method according to claim 17, as discussed above and incorporated herein.
Masoud in view of Tan do not teach:
wherein the back-end selects the encryption key from a list of encryption keys on the basis of the unique identity of the sensor device.
Aarnio teaches:
wherein the back-end selects the encryption key from a list of encryption keys on the basis of the unique identity of the sensor device (page 10 paragraph 0085 illustrating storing a plurality of encryption key for each endpoint sensor 108).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the encryption of Aarnio within sensor system of Masoud in view of Tan and Aarnio with the motivation of verifying the authenticity of endpoint sensors such that unauthorized sensors do not interact with the system and jeopardize patient safety and security (Aarnio; page 1 paragraph 0005).

Claim 20: Masoud in view of Tan and Aarnio teach:
The method according to claim 19, as discussed above and incorporated herein.
Masoud in view of Tan do not teach:
wherein the back-end decrypts the encrypted measurement data using the selected encryption key.
Aarnio teaches:

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the encryption of Aarnio within sensor system of Masoud in view of Tan and Aarnio with the motivation of verifying the authenticity of endpoint sensors such that unauthorized sensors do not interact with the system and jeopardize patient safety and security (Aarnio; page 1 paragraph 0005).

	Response to Arguments
In the Remarks filed on 04 January 2022, Applicant makes numerous arguments. Examiner will respond in the order presented.

On page 5 Applicant requests the terminal disclaimer requirement be held in abeyance until allowance.
Applicant is reminded that a complete response to a non-statutory double patenting rejection must include either a showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer and will not be held in abeyance. See MPEP 804

Applicant’s arguments with respect to claim(s) 13 on page 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Applicant’s argument on page 7 merely rehashes arguments previously addressed above, and incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Atlas (20170238812) teaches a sensor with peel-off adhesive (Figure 1A).

Mirov (20170049352) teaches sensors capable of monitoring skin conditions of a user (Abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORT ELAINE L can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626